 Case 1:21-cv-00235-NT Document 10 Filed 09/09/21 Page 1 of 2         PageID #: 54




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

MICHELLE L. ORTEGA,                       )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 1:21-cv-00235-NT
                                          )
PATRICK DOWNEY,                           )
                                          )
                    Defendant.            )


           ORDER AFFIRMING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      On August 25, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision reviewing the Plaintiff’s

Complaint (ECF No. 5). The Plaintiff filed an objection to the Recommended Decision

on September 1, 2021 (ECF No. 7). I have reviewed and considered the Recommended

Decision, together with the entire record; I have made a de novo determination of all

matters adjudicated by the Magistrate Judge’s Recommended Decision; and I concur

with the recommendations of the Magistrate Judge for the reasons set forth in the

Recommended Decision and determine that no further proceeding is necessary.
 Case 1:21-cv-00235-NT Document 10 Filed 09/09/21 Page 2 of 2        PageID #: 55




      It is therefore ORDERED that the Plaintiff’s objection is OVERRULED and

that the Recommended Decision of the Magistrate Judge is hereby ADOPTED. The

Complaint is DISMISSED for lack of subject matter jurisdiction.

SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 9th day of September, 2021.




                                         2
